MEMORANDUM **
Raul Martinez Arrellano appeals his conviction and the 121-month sentence imposed by the district court following his guilty plea conviction for conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846, and possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1).
Arrellano contends that, in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), § 841 is unconstitutional on its face and therefore his sentence is invalid. This contention is foreclosed by our recent decision in United States v. Buckland, 277 F.3d 1173, 1177 (9th Cir.2002) (en banc) (concluding that § 841 is not facially unconstitutional).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.